DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I. Claims 1-15, drawn to an anode active material particle, classified in H01M 4/134.
II. Claims 16-30, drawn to a method of producing anode active material particles, classified in H01M 10/058.
The inventions are independent or distinct, each from the other because: Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different process, such as by sintering, fluidized bed processes, and others.
During a telephone conversation with Robert Crouch on Thursday, July 7, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claims 2-6 and 8-11 recite “[t]he particle of claim 1” at the beginning of each claim. There is insufficient antecedent basis for this limitation. For the purposes of examination, the claims will be interpreted to recite “[t]he anode active material particle of claim 1.”
Claim 3 includes the limitation “…1-10 graphene planes stacked together.” The claim thus includes embodiments with a single graphene plane. It is unclear how a single graphene plane may be “stacked together” in such an embodiment, rendering the claim indefinite.
Claim 7 recites the limitation “[t]he anode particulate of claim 1” at the beginning of the claim. For the purposes of examination, the claim will be interpreted to recite “[t]he anode active material particle of claim 1.”
Claim 12 recites the limitation "the anode particle" in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted to recite “the anode active material particle.”
Claim 13 recites the limitation “said particle or multiple particles of claim 1” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation will be interpreted to recite “said anode active material particle or multiple anode active material particles of claim 1.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Son et al. (US 2019/0207221 A1), hereinafter “Son” in view of Wachsman et al. (US 2020/0243870 A1), hereinafter “Wachsman.”
Regarding claim 1, Son teaches an anode active material particle for a lithium battery, in this case a silicon-containing composite (¶ [0119]), comprising internal pores having a pore volume of Vp and pore wall surfaces, and a solid portion having a volume Va, in this case the silicon is porous (¶ [0122]), wherein the volume ratio Vp/Va is from 0.1/1.0 to 10/1.0, in this case the porosity is 0.1% to 50% (¶ [0136]) which results in a volume ratio Vp/Va of 0.001/1.0 to 1.0/1.01, and wherein the pores have a pore size from 2 nm to 10 μm, in this case 10 nm to 500 nm (¶ [0136]), and a graphene material, in this case a first graphene covers the silicon composite primary particle (¶ [0082]; Fig. 1, reference no. 10a).	A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05 I. Here, one with ordinary skill in the art would understand that making the volume ratio Vp/Va to be 0.1/1.0 to 10/1.0 would yield a functional anode active material particle.	Son does not teach that the graphene material infiltrates the pores and partially or fully covers the pore wall surfaces. However, Wachsman teaches that including graphene in electrode pores provides a continuous electron conductive path which aids in reducing impedance (¶ [0143]). Therefore, it would have been obvious to have partially or fully coated the pore walls with graphene in order to facilitate reduced impedance.
Regarding claim 2, Son further teaches that an external surface of the particle is further covered with a graphene material, in this case a shell including the first graphene material is on the surface of the silicon composite primary particle (¶ [0082]; Fig. 1A reference no. 10a).
Regarding claim 3, Son further teaches that the graphene material comprises 1-10 graphene planes, in this case the second graphene may have 1 to 30 graphene layers (¶ [0084]).
Regarding claim 4, Son further teaches that the particle has a specific surface area from 5 m2/g to 1,000 m2/g before being infiltrated with the graphene material, in this case porous silicon composite secondary particle may have a specific surface area of about 0.1 m2/g to about 100 m2/g (¶ [0107]). A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05 I. Here, one with ordinary skill in the art would understand that making the particle’s specific surface area to be 5 m2/g to 1,000 m2/g would yield a functional anode active material particle.
Regarding claim 5, Son does not teach that the internal pore wall surfaces are covered with the graphene material. However, as discussed in the rejection of claim 1 above, Wachsman teaches that including graphene in electrode pores provides a continuous electron conductive path which aids in reducing impedance (¶ [0143]). Therefore, it would have been obvious to have covered the pore walls with graphene in order to facilitate reduced impedance.
Regarding claim 6, Son further teaches that the anode active material is silicon (Si) and silicon oxide (¶ [0082]).
Regarding claim 12, Son further teaches a mass of anode active material particles containing the anode particle of claim 1 (¶ [0117] & [0300]-[0301]).
Regarding claim 13, Son further teaches a battery anode containing the anode active material particles of claim 1 (¶ [0300]-[0301]).
Regarding claim 14, Son further teaches a battery containing the battery anode of claim 13 (¶ [0251]; Fig. 12A, reference no. 121).
Regarding claim 15, Son further teaches that the battery of claim 14 is a lithium-ion battery (¶ [0219] & [0251]; Fig. 12A, reference no. 121).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Son and Wachsman as applied to claim 1, above, and further in view of Yushin et al. (US 2019/0123339 A1), hereinafter “Yushin.”
Regarding claim 7, neither Son nor Wachsman teaches that the anode active material particle includes pre-lithiated Si. However, Yushin teaches pre-lithiating Si-comprising anode coatings in order  to compensate for the first cycle losses and/or to provide other benefits (¶ [0036]). One with ordinary skill in the art would realize that providing such pre-lithiated Si to the anode active material particles would compensate for cycle losses and facilitate improved particle performance. Therefore, it would have been obvious to have included pre-lithiated Si in the anode active material particle in order to facilitate improved particle performance.
Claims 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Son and Wachsman as applied to claim 1 above, and further in view of Burshtain et al. (US 2019/0044133 A1).
Regarding claim 8, Son does not teach that the anode active material particle is a nanoparticle with a diameter of 0.5 nm to 100 nm. However, Burshtain teaches an anode active material nanoparticle with a diameter of 30-50 nm (¶ [0093]). A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art. M.P.E.P. § 2144.05 I. Here, one with ordinary skill in the art would understand that making the particle’s diameter to be between 0.5 nm to 100 nm would yield a functional anode active material particle.
 Regarding claim 9, Son further teaches that the particle is partially or completely encapsulated by an electrically conducting shell, in this case a shell formed of a second graphene (¶ [0081; Fig. 1A, reference no. 10b). Son does not teach a polymer. However, Burshtain teaches coating anode active material particles with electron and ion conductive polymers to prevent lithium from reacting with water during manufacturing (¶ [0137]). One with ordinary skill in the art would realize that so coating the anode active material particles would prevent the dangerous reaction between lithium and water, thus improving manufacturing and operating safety. Therefore, it would have been obvious to have coated the anode active material particle with an electron and ion conducting polymer in order to facilitate improved safety.
Regarding claim 10, Son does not teach the polymer. However, Burshtain teaches the polymer coating as discussed in the rejection of claim 9, above, and further teaches that the polymer may be polyaniline (¶ [0119] & [0125]). One with ordinary skill in the art would realize that so coating the anode active material particles would prevent the dangerous reaction between lithium and water, thus improving manufacturing and operating safety. Therefore, it would have been obvious to have coated the anode active material particle with an electron and ion conducting polymer in order to facilitate improved safety.
Regarding claim 11, Son does not teach the polymer. However, Burshtain teaches the polymer coating as discussed in the rejection of claim 9, above, and further teaches that the polymer may be polyvinylidene fluoride (PVDF) (¶ [0043]). One with ordinary skill in the art would realize that PVDF is not only ionically conductive, but also serves as a binder for anode particles (see ¶ [0043]) and that including PVDF would facilitate anode manufacturing. Therefore, it would have been obvious to have included a PVDF coating in order to facilitate anode manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1            
                P
                o
                r
                o
                s
                i
                t
                y
                 
                =
                 
                
                    
                        P
                        o
                        r
                        e
                         
                        V
                        o
                        l
                        u
                        m
                        e
                    
                    
                        T
                        o
                        t
                        a
                        l
                         
                        V
                        o
                        l
                        u
                        m
                        e
                    
                
                ×
                100
                .
                 
                V
                o
                l
                u
                m
                e
                 
                r
                a
                t
                i
                o
                 
                
                    
                        V
                        p
                    
                    
                        V
                        a
                    
                
                 
                =
                 
                
                    
                        P
                        o
                        r
                        e
                         
                        V
                        o
                        l
                        u
                        m
                        e
                    
                    
                        T
                        o
                        t
                        a
                        l
                         
                        V
                        o
                        l
                        u
                        m
                        e
                        -
                        P
                        o
                        r
                        e
                         
                        V
                        o
                        l
                        u
                        m
                        e